          Case 1:20-cv-07505-MKV Document 38 Filed 10/14/20 Page 1 of 1


                                                              USDC SDNY
                                                              DOCUMENT
UNITED STATES DISTRICT COURT
                                                              ELECTRONICALLY FILED
SOUTHERN DISTRICT OF NEW YORK
                                                              DOC #:
                                                              DATE FILED: 10/14/2020
 FEDERAL TRADE COMMISSION et al.,

                              Plaintiffs,
                                                                 20-cv-7505 (MKV)
                      -against-
                                                                       ORDER
 OUTREACH CALLING, INC. et al.,

                              Defendants.

MARY KAY VYSKOCIL, United States District Judge:

        On September 24, 2020, the Court held a telephone conference regarding the plaintiffs’

motions for approval of their proposed consent decrees with the various defendants in this case

[ECF #14, 14-1, 15, 15-1, 17, 17-1, 21, 21-1]. At the conference, the Court raised several issues

with the parties, including whether venue is proper in this District. The plaintiffs proposed filing

a memorandum in further support of their motions, and the Court agreed. On October 1, 2020,

the plaintiffs filed a memorandum in further support of their motions, but that memorandum does

not address the issue of venue [ECF #37]. Accordingly, IT IS HEREBY ORDERED that, by

October 23, 2020, the parties shall file a joint letter explaining their positions on whether venue

is proper in this District.

SO ORDERED.
                                                      _________________________________
Date: October 14, 2020                                MARY KAY VYSKOCIL
      New York, NY                                    United States District Judge
